Me. Justice Hablau
delivered the opinion of the'court.
The United States has not appealed from the judgment below, and, therefore, we need not corisider any question raised by its counter-claim.
*585Does this case come within the principle announced in United States v. Langston, 118 U. S. 389, 394? Langston was Minister Resident and Consul General of . the United States at the Republic of Hayti from September. 28, 1877, until July 24, 1885, under a statute providing for a diplomatic representative of the United States to the Republic of Hayti, at an annual salary of $7500. That amount was annually appropriated for the salary of that officer from the creation of the office until 1883. But the Diplomatic and Consular Appropriation acts for the fiscal years ending June 30, 1883, 1884 and 1885 appropriated only $5000 for- the minister at Hayti. And the question was whether Langston was entitled to-$7500 for each of the fiscal years last named. This court said: “ While the case is not free from difficulty, the court is óf opinion that, according to the settled rules of interpretation, a statute fixing the annual salary of a public officer at a named sum, without limitation as to time,-, should not be deemed abrogated or suspended by subsequent enactments which merely appropriated a less amount for the services of ■that officer for particular fiscal years, and which contained no words that expressly, or by clear implication, modified or repealed the previous law.”
We do not think the present case comes within the principle, of Langston’s case. While the act of 1879, establishing the Rational Board of Health, may be said to have created the office of member of that board, with a fixed salary, and with-' out express limitation as to time, the accompanying appropriation of a round sum to pay “ the salaries and expenses ” of the board and to “ carry out the purposes ” of the act, indicates that Congress intended that sum to be the limit of expenditure for such objects, unless further appropriations were made. But all doubt upon this subject is removed .by subsequent legislation. The act of June 2, 1879, appropriating $500,000 to be disbursed on estimates to be furnished by the board to the Secretary of the Treasury, expired, by limitation, on the 2d of June, 1883; and that of July 1, 1879, required all money . authorized by it to be expended, and all contracts and liabilities incurred by the board to be paid out of the appropriation *586of $500,000. The appropriation of $75,000 by the act of June 16, 1880, was for- salaries and expenses of the board and to carry out the purposes of the various acts creating it. That made by the act of-March 3,1881, for “ salaries and expenses ” of the board, was accompanied by a direction that no more money should be expended for the purposes of the various acts creating it, out of any appropriations previously made, or by virtue of any previous law; and the act of 1882 expressly provided that “ no other public money than • -that hereby appropriated shall be expended for the purposes of the Board of Héalth.” These enactments evince the purpose upon the part of Congress not to create any liability upon the part of the United States, in respect to the work of the National Board of Health, beyond the amounts specifically appropriated ^_by it from time to time. for that work. This' purpose, if not clearly indicated by the act of 1879 establishing the board, became manifest before the plaintiff rendered the services for which, in this action, he claims compensation, as upon implied contract. If the plaintiff is equitably entitled to be paid for any of the services in question rendered by.him as a member of the board, and if the special appropriation made for the salaries and expenses of its officers and employés have been ' exhausted, his appeal must be made to Congress. Looking at all the acts of Congress passed before he became a member of the board, it is clear that he did not perform services as such ' member under any implied contract that he should be compensated otherwise than out of the moneys specially appropriated to meet the expenses incurred by the board in the performance' of the duties imposed upon it. -- In other words, that board had no authority to incur any liability upon the part of the government for salaries or other expenses in excess of the amounts appropriated by Congress for such purposes.
These views dispose of the case adversely to the plaintiff, as to his claim for compensation as a member of the board. There is still less ground for a-judgment in his favor in respect to services rendered as chief clerk, disbursing agent and secretary.' Congress never intended to incur liability for such services beyond the sums appropriated from time to time for ' the work of the board of health. Judgment affirmed..